Citation Nr: 1230357	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic entitlement to VA benefits, to include a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Reynaldo Resurreccion, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, B.C. and F.V.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and October 2009 decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund and the claim of legal entitlement to VA benefits.  

In April 2012, the appellant was afforded a hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not have the requisite service to establish basic entitlement to VA benefits, including a payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002 & 2011); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, in written statements and testimony before the Board, contends that he had recognized guerrilla service in the Philippine Commonwealth Army, from 1942 to 1945.  Therefore, he asserts that he is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund and to legal entitlement to VA benefits. 

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that many of those who served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107 (West 2002).

Benefits from the Filipino Veterans Equity Compensation Fund were established pursuant to the American Recovery and Reinvestment Act, which originated on February 17, 2009, to promote job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the Filipino Veterans Equity Compensation Fund, which provides one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs VA to administer the provisions in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101 in the administration of the provisions, except to the extent otherwise provided.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits' under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  Those are the same guidelines applicable to determining whether the Veteran has the requisite service to qualify for legal entitlement to VA benefits.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability. 38 C.F.R. § 3.203(b) (2011). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider his claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997). 

The appellant initially attempted to obtain Veteran status for the purposes of obtaining VA benefits in the late 1940s and again in the early 1990s.  In June 1992, the NPRC indicated that the evidence submitted at that time was insufficient to warrant a change in the prior negative certifications of January 1949 and August 1949.  The appellant was advised of that determination in August 1992.  The appellant requested basic entitlement to VA benefits again in June 1995.  In a June 1995 letter, the RO explained to the appellant that the NPRC conducted a review of his alleged active duty service in 1992, and no change was warranted in the prior negative service certifications made in January 1949 and August 1949.  In a July 2009 letter, the RO responded to the appellant's initial claim for Filipino Veterans Equity Compensation, citing the prior negative service certifications in 1949 and 1992.  The appellant filed a formal claim in September 2009 and the claim was denied by administrative decision dated October 2009.  

In response to that determination, the appellant submitted documentation to support his claim.  More specifically, the appellant has submitted multiple documents purporting to show that he has the requisite service to establish basic eligibility to receive the one-time payment from the Filipino Veterans Equity Compensation Fund or for legal entitlement to VA benefits.  The documents include evidence that the appellant served with the Philippine Army during World War II as an enlisted private of E Company, 2nd Battalion, 1st Tarlac Regiment beginning on August 10, 1943.  The documents also represent that the appellant was wounded in action on June 6, 1945, by a gunshot wound to the leg.  The appellant has submitted numerous certificates, affidavits, and correspondence from the Philippine Army and Certifications from the Philippine Veterans Affairs office (PVAO) showing that he is receiving a monthly disability pension from the Philippine Government and that he later became entitled to an old age pension.  In addition, the appellant has submitted various identification cards, and a document dated in January 1983 that purports to be from the Veterans Administration showing that the appellant received a monthly pension from the American Government.  However, this document is not on original letter head and has not been authenticated.  Moreover, neither it, nor the other aforementioned documents is a United States service department document establishing qualifying service.

Upon receipt of the most recent claim, and above mentioned documents, the RO contacted the service department again in March 2010 and November 2010 to request verification of the appellant's alleged service.  In the request, the RO included the information the appellant provided in support of his claim, including his date of birth, spelling of his name, and alleged dates of service.  Both responses from the National Personnel Records Center (NPRC) indicated that the appellant did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  Consequently, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the Filipino Veterans Equity Compensation Fund and, thus, denied his claim.  

After the appellant timely appealed the RO's denial to the Board, the appellant asserted that his records were burned in a fire at the NPRC.  In support of that assertion, the appellant submitted a letter from the NPRC to some other person (not the appellant) indicating that certain records were burned in the NPRC fire of 1973.  The letter further indicated that the fire destroyed the major portion of records of Army military personnel for the period 1912 through 1959.  The appellant maintains that evidence shows that his records were destroyed by fire.  The Board finds that evidence carries no probative value because it is correspondence which does not pertain to the appellant in the this case, and it discusses records which may have been burned, but does make any finding as to whether the appellant's purported service qualifies as requisite service to establish basic eligibility for VA benefits or entitlement to payment from the Filipino Veterans Equity Compensation Fund.  

The appellant testified at a personal hearing before the undersigned at the RO in April 2012.  At the hearing, the appellant submitted additional documentation purporting to show that he has the requisite service to qualify for basic entitlement to VA disability benefits, including eligibility for payment from the Filipino Veterans Equity Compensation Fund.  The evidence was submitted with a waiver of review in the first instance by the Agency of Original Jurisdiction.  Therefore, the Board may proceed without prejudice to the appellant.  Much of the documentation submitted is duplicative of evidence already received.  Other records include affidavits and lay statements by fellow Philippine soldiers who served with the appellant and who claim to be receiving VA benefits.  Other records purport to show that the appellant was treated at a VA hospital in 1959, and finally, an August 1974 affidavit of Philippine Army Personnel indicates that the appellant was a civilian guerrilla, and had no USAFFE service.  

None of the submitted documentation and lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203.  On the contrary, the evidence submitted was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

The NPRC has duly considered the appellant's application for VA benefits and has repeatedly certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by those certifications.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the United States service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA).

For the foregoing reasons, the Board finds that the appellant does not have the requisite service to establish basic eligibility for obtaining legal entitlement to VA benefits, including a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, his claim for benefits must be denied. 

The Board is sympathetic to the appellant, and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the Filipino Veterans Equity Compensation Fund.  The Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  This case is decided based on its application of this law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992) (Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).

With regard to the VAs duty to notify and assist the appellant with the development of his claim, the appellant was provided notice of what was necessary to substantiate his claim, and why his claim was denied.  The appellant was afforded an opportunity to present testimony at a personal hearing, and the RO requested verification of his alleged service from the NPRC twice, after three previous attempts were conducted prior to these claims.  The Board finds that VA's duty to notify and assist has been fulfilled in this case.  Moreover, the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2002 & 2011); Manning v. Principi, 16 Vet. App. 534 (2002).









ORDER

Basic eligibility to VA benefits is not established, and entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


